Citation Nr: 0842917	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-38 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, denying the veteran's claim 
of entitlement to service connection for a sleep apnea 
syndrome.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2008.  A 
transcript of that proceeding is of record.  At such hearing, 
the veteran submitted additional documentary evidence in 
support of his claim for VA compensation, along with a 
written waiver for its initial consideration by the RO.  
Further evidence in support of the veteran's appeal was 
received by the RO in June 2008 which it forwarded to the 
Board in October 2008, without a waiver for RO consideration.  
Ordinarily, this would require a solicitation of a waiver 
from the veteran, but as the evidence consists of a more 
complete report of an August 2006 polysomnogram, which prior 
evidence had already described, and inasmuch as the record 
supports a grant of the requested benefit, no further action 
is deemed necessary.  


FINDING OF FACT

The veteran was diagnosed as having obstructive sleep apnea 
in August 2006, more than two years following his discharge 
from service, but the veteran's spouse observed the veteran's 
breathing difficulties while sleeping, including the 
cessation of breathing, in 2001 and prior thereto and the 
medical evidence is in relative equipoise as to whether the 
veteran's sleep apnea originated during his 20 years of 
active duty, which ended in December 2003.  




CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
it is found that obstructive sleep apnea was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The 
VCAA has also been the subject of various holdings of Federal 
courts.  However, as the disposition reached in this matter 
is wholly in the veteran's favor, the need to discuss the 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the veteran's primary contention that his sleep apnea 
originated during his period of active duty from 1983 to 
2003, noting that he suffered from loud snoring for an 
extended period of time.  He asserts and service medical 
records indicate that he sought medical assistance from the 
service department in November 2001 due loud snoring for a 
period of years, albeit without witnessed apnea or nasal 
obstruction.  Examination at that time disclosed an enlarged, 
low lying uvula and soft palate and he was referred for 
surgical repair, with one option involving an 
uvulopalatopharyngoplasty.  The existence of obstructive 
sleep apnea was not thereafter confirmed until the conduct of 
a polysomnogram in August 2006.  

Testimony was received from the veteran's spouse of 18 years 
at the Board hearing in May 2008 that she was a witness as of 
2001 and prior thereto of the veteran's loud snoring, as well 
as his breathing difficulties while sleeping, inclusive of a 
cessation of breathing at times.  

As to the question of whether the veteran's sleep apnea began 
during service, medical evidence both supporting and 
contraindicating entitlement is presented.  A private 
physician, who is on staff at a sleep disorders clinic where 
the veteran was diagnosed with sleep apnea in 2006, indicated 
in his report of January 2008 that, because of the veteran's 
oral pharyngeal and chin abnormalities, it was likely but not 
certain that the veteran had some degree of obstructive sleep 
apnea in 2001.  The physician also noted that, although 
weight gain was often related to upper airway resistance and 
obstructive sleep apnea, the effect of weight gain on any 
given individual was quite variable, and therefore, it could 
not be said with certainty what role the veteran's weight 
gain from 2000 to 2006 might have played in this case.  
Following a VA examination in January 2008, which included a 
review of the claims file, the examiner concluded that it was 
less likely than not that the veteran had sleep apnea while 
on active duty or within one year of service.

Notwithstanding the differing backgrounds of each of the 
medical professionals who have offered contrary opinions in 
this case, there appear to be good and valid reasons for each 
of the referenced medical opinions.  The Board is mindful, 
however, that the veteran's spouse has offered sworn 
testimony of her witnessing of the veteran's breathing 
difficulties while sleeping, including breathing cessation at 
times, in 2001 and prior thereto and that observation clearly 
denotes a manifestation of sleep apnea during active duty.  
It thus would be unreasonable to determine that the record 
was other than in relative equipoise as to the service 
incurrence of the veteran's obstructive sleep apnea and, to 
that end, the Board finds that service connection for 
obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


